         MEMO
         Case     ENDORSED Document 29 Filed 08/23/21 Page 1 of 1
              1:21-cr-00049-ALC


                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     August 20, 2021


BY ECF
The Honorable Andrew L. Carter
United States District Judge
Southern District of New York
500 Pearl Street                                                                        8/23/21
New York, New York 10007

         Re: United States v. Terrence Chalk, 21 Cr. 49 (ALC)

Dear Judge Carter:

      Please be advised that I am leaving the United States Attorney’s Office for other
employment. Accordingly, please remove me as counsel of record in the above-captioned case.

Thank you very much for the Court’s consideration.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney




                                           By:       ___________________________
                                                     Robert L. Boone
                                                     Assistant United States Attorney
                                                     (212) 637-2208
cc: Defense counsel (Via ECF)




                                                                                              8/23/21
